DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group (II) claims 7-14 in the reply filed on 1/19/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The first and second dielectric loss factors of claim 8 is not clearly defined. It is respectfully pointed out that the dielectric loss is usually not a linear function of frequency, in many cases it is not a monotonous function and different materials will display different electric loss functions curves. Therefore, it is essential to mention at which frequency the 
Claim 10 recites “first solubility parameter” “second solubility parameter” which is vague and indefinite as it leaves reader in doubt as to the meaning which it refers in terms of parameter/unit. Furthermore, the second solubility parameter being within about 10 J/cc^0.5 of the first solubility parameter is vague as these first and second solubility parameters are not initially defined. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-10 and 12 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kolmes et al (US 2007/0144135 A1). 

 advancing a polymer filament along a path ([0017]-[0032]; Fig 1), the polymer filament being formed of a base polymer material (“coating yarn”, yarn= base material; [0025]-[0029]); applying a liquid coating to an exterior of the polymer filament at a point along the path (Fig 1 item 11-treatment bath), the liquid coating being formed of a coating polymer material ([0025] recites coating material); and drying the liquid coating on the polymer filament to form the coated filament ([0031] recites steps of drying), wherein the coated filament includes a base polymer layer formed by the polymer filament ([0028]-[0029]), and a coating polymer layer formed by the liquid coating after drying ([0031]). 
As for claims 8-10 and 12, Kolmes et al teach further teach similar materials such as  for base material including polyethylene or polypropylene  and for coating material including polyurethane ([0025],[0028]), very similar to materials discussed in the instant specification (see instant spec  [0025]-[0026]), and therefore, it would result similar functional properties such as having the base polymer material having a first dielectric loss factor; the coating polymer material has a second dielectric loss factor; and the second dielectric loss factor of the coating polymer material …as claimed, and additionally (see MPEP 211.01 which teaches - "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identicalchemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, . 
Claim(s) 7 and 11-12 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Sweeney et al (WO 2015/130401; the examiner uses equivalent translation provided by US 10,414,147 B2).
For claim 7, Sweeney et al teach a method for fabricating a coated filament (that is capable of being used in additive manufacturing process) (see Figure 2; col 8 lines 56 to col 9 lines 18), the method comprising: 
 advancing a polymer filament along a path, the polymer filament being formed of a base polymer material applying a liquid coating to an exterior of the polymer filament at a point along the path, the liquid coating being formed of a coating polymer material; and drying the liquid coating on the polymer filament to form the coated filament, wherein the coated filament includes a base polymer layer formed by the polymer filament, and a coating polymer layer formed by the liquid coating after drying (Fig 2 col 8 lines 56 to col 10 lines 64; col 15 lines 28-63). 
As for claims 11 and 12, Sweeney et al teach further teach the base polymer has a first solubility parameter; the coating material has a second solubility parameter; the second solubility parameter would be within the first solubility parameter; and advancing step including the polymer filament along the path comprises supporting the polymer filament between a first spool and a second spool and rotating the first and second spool; in which applying the liquid coating to an exterior of the polymer filament comprises advancing the polymer filament though a reservoir holding the liquid coating (see Fig 2; col 8 lines 56 to col 9 lines 18; claim 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al (WO 2015/130401; the examiner uses equivalent translation provided by US 10,414,147 B2) in view of Fink et al (US 2018/0141274 A1).

In the same field of endeavor, Fink et al teach coated filament for use in additive manufacturing comprising polyetherimide and polyvinyl alcohol (see Fig 1 and 2; [0048][0114]). It would have been obvious to one ordinary skill in the art to modify Sweeney et al with including known coated filaments (which has base/core, and exterior), materials including polyetherimide and polyvinyl alcohol, as suggested by Fink et al., for the benefit of having desired functional extrusion properties, and strength in the final article made. 
It is noted that as for claims 8-10, since Fink et al teach exactly same materials as in the claim, therefore, includes similar properties as in the claim, also see eMPEP 211.01 which teaches - "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable Sweeney et al (WO 2015/130401; the examiner uses equivalent translation provided by US 10,414,147 B2).
As for claim 14, Sweeney teach the all the limitation to the claim invention as discussed above, however, fail to teach the base polymer has thicknesses from about 
It is noted that since Sweeney teaches optimizing the coating thickness between 0.005% and 30% diameter of the polymer filament; or coating thickness can be between 100 nm to 0.5 mm (see col 5 lines 15-30), it would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to modify the thickness of the base/coating layer as suggested by Sweeney, for the benefit of forming desired type of 3D printed article/end use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2015/0321424 A1; US 2012/0231225 A1; US 11,237,542 B2 and US 11,148,409 B2 are all pertaining to filament which is either coated or reinforced. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743